DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on January 10, 2022, in which claims 1, 6, 8 and 17-25 were canceled and claims 1, 3-5, 7, and 9-16 are presented for further examination.
Response to Arguments
Applicant’s arguments filed on January 10, 2022, with respect to 1, 3-5, 7 and 9-16 have been fully considered and are persuasive.  The 35 USC 112, 102 and 103 rejections set forth in the last office action, mailed on October 14, 2021 have been withdrawn.

Remark
The 35 USC 102 rejection with respect to claims 17-20 has been withdrawn because claims 17-20 were canceled in the claimed amendment filed on January 10, 2022.

The 35 USC 112 and 103 rejectionsd set forth in the last office action  with respect to claims 1, 3-5, 7 and 9-16 has been withdrawn in the light of the claimed amendment filed on January 10, 2021.

Allowable Subject Matter
Claims 1, 3-5, 7 and 9-16 are allowed in the light of the Applicant arguments filed on August 24, 2021 (pages 2-4) and January 10, 2022 (pages 2-4) and in light of the claimed amendment filed on January 10, 2022. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in receiving a request from a client device to upload a first multimedia file, generates a second multimedia file including a base layer and one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and controls the non-volatile memory to store the second multimedia file in the non-volatile memory, wherein a first memory area comprises first storage reliability level and stores first data corresponding to the base layer and a second memory area comprises second storage reliability level lower than the first storage reliability level and stores second data corresponding to the enhancement layer in order to allow an object mapper (OM) to change a physical address of data when storage reliability level of a page, a memory block, or a chip in which data corresponding to a layer with high importance degree is written to be degraded so as to store the data in another page, memory block, die, or chip with relatively high storage reliability. The device allows a user of a client device to reproduce the multimedia file according to a requested resolution when reproduce the multimedia file with a different resolution by performing scalable video coding (SVC)decoding based on the data corresponding to the base layer and the data corresponding to a high frame rate layer.
None of the cited references, however, singular and any order combination discloses the claimed features to determine an importance level of one of the enhancement layers upon detecting an error in data corresponding to the one enhancement layer, and retry reading of the one enhancement layer to transcode the second multimedia file to the third multimedia file when 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 29, 2022